Title: From Thomas Jefferson to Augustus Elias Brevoort Woodward, 3 April 1825
From: Jefferson, Thomas
To: Woodward, Augustus Elias Brevoort


Dear Sir
Monticello
Apr. 3. 25.
Your favor of Mar. 25. has been duly recieved. the fact is unquestionable that the Bill of rights and the Constitution of Virginia were drawn originally by George Mason, one of our really great men and of the first order of greatness. the history of the preamble to the latter is as follows. I was then at Philadelphia with Congress, and knowing that the Convention of Virginia was engaged in forming a plan of government, I turned my mind to the same subject and drew a sketch or outline of a constitution, with a preamble, which I sent to mr Pendleton, president of the Convention, on the mere possibility that it might suggest something worth incorporation into that before the Convention. he informed me afterwards by letter that he recieved it on the day on which the Committee of the whole had reported to the house the plan they had agreed to, that that had been so long in hand, so disputed inch by inch, and the subject of so much altercation and debate, that they were worried with the contentions it had produced, and could not, from mere lassitude, have been induced to open the instrument again: but that being pleased with the preamble to mine, they adopted it in the house, by way of amendment to the report of the Committee; and thus my Preamble became tacked to the work of George Mason. the Constitution, with the preamble, was passed on the 29th of June, and the Commee of Congress had only the day before that, reported to that body the draught of the Declaration of Independance. the fact is that that preamble was prior in composition to the Declaration; and both having the same object, of justifying our separation from Great Britain, they used necessarily the same materials of justification; and hence their similitude.Withdrawn by age from all other public services and attentions to public things, I am closing the last scenes of life by fostering and  fashioning an establishment for the instruction of those who are to come after us. I hope it’s influence on their virtue, freedom, fame and happiness will be salutary and permanent. the form and distributions of it’s structure are original and unique, the architecture chaste and classical, and the whole well worthy of attracting the curiosity of a visit. should it so prove to yourself at any time, it will be a great gratification to me to see you once more at Monticello; and I pray you to be assured of my continued and high respect and esteem.Th: Jefferson